Title: From George Washington to Tobias Lear, 7 October 1791
From: Washington, George
To: Lear, Tobias

 

⟨De⟩ar Sir,
Mount Vernon Octr 7th 1791

Your letter of the 30th Ulto came duly to hand, with the enclosures.
I have had Samples of the Alexandria Blankets sent me—the quality of them is not good; inferior to those I had from Watson—& far, very far indeed, inferior to those which I used to import myself. The prices, length & breadth of three kinds, are enclosed.
Messrs Sitgreaves, give no length to their Blankets—and if Colo. Biddle has been accurate in his account, and I understd him, the Blankets he has had offered to him, however good in other respects, are intolerably narrow. Under this view of matters I am perplexed. I by no means like the prices, or quality, of the Blankets in Alexandria; and scarcely know what Judgment to form of those in Philadelphia; but if whilst hesitating between the two I should miss both, it would be bad indeed, as my people would in that case be in great distress the ensuing Winter. Upon the whole, I have resolved to refer the matter once more to you, with the Alexandria prices and sizes (the quality you can only form an opinion of from the discription I have already given) of the Blankets in that place; and to request that you & Colo. Biddle will endeavor to procure me the quantity wanting—viz.—200; if upon comparison you shall conceive I may be benifited thereby. One hundred of the largest size, and best quality is required; the other hundred may be of the middle size, but good in quality. But in truth, if I am to form an opinion of the sizes by the Accts sent, the largest of them scarcely comes up to my ideas of a middle sized Blanket. At all events let me know by the Wednesday’s Post after you receive this (and which will reach me only the day before I leave home) what I have to trust to, as I shd regret a disappointment exceedingly.
I recollect asking you, if among my Pamphlets you had seen the Journal of my tour to the French on Labeauf in the year 1753? I understood you No; but Mrs Washington thinks you said yes. I have searched in vain for it here. Pray decide this point between us.
As I shall have but little time between my return to Philadelphia

and the meeting of Congress to arrange matters for the Communications I shall have to make at the opening of the Sessions, I desire you will (for my time is so much occupied here by company, & the necessary attention to my domestic concerns, as not to allow me time to do it) examine my Speeches at the opening of the three last Sessions of Congress, and compare the several matters recommended in them with the Laws that have passed; noting the things recommended, and not acted upon at all—as also the measures recommended & taken up by Congress but not finished; such as the Militia Law &ca—that I may, by seeing the State of the business, decide on the propriety (as I am about to meet a new House of Representatives) of bringing the same matters before Congress again. It will do, if this enquiry is compleated against my arrival, and I pray you to be correct in it. The Journals, or Mr Beckley, can inform you of those cases which have been taken up, but never finished; & I wish you to ask at the Secretary of States Office what has been the result of the enquiries which have issued from thence in consequence of the resolve of Congress to ascertain the quantity, and State of the Lands ceded by No. Carolina.
I ought, when speaking of the Blankets, to have desired, if you make the purchase in Philadelphia, to forward them by the first vessel which is bound to Alexandria as my Negros are all teazing me for them, and the season will soon make them necessary.
What progress does Mr West make? and has he learnt to write with more facility and ease than when I left him?
Mrs Washington requests you to get her Six pieces of Ginghams according to the inclosed Memm & to send them along with the Blankets—She and all here join in best wishes for you &ca—and I am ever Yr Affecte fd &ca

Go: Washington

